Citation Nr: 0307712	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  99-13 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frozen feet and hands.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
shell fragment wound to the left leg.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran had active service from August 1949 to September 
1952.  He served in combat in Korea.  He was awarded the 
Combat Infantryman Badge and the Purple Heart.

Service connection was denied for a shell fragment wound of 
the left leg and for residuals of frozen feet and hands in a 
February 1953 VA rating decision. 

In January 1998, the RO received the veteran's request to 
reopen his claims of entitlement to service connection for a 
shell fragment wound of the left leg, and for residuals of 
frozen feet and hands.  In an October 1998 rating decision, 
the RO declined to reopen the claims.  This appeal followed.

The veteran testified at a hearing at the RO in November 
1999.  Although the veteran requested a BVA hearing in his 
July 1999 substantive appeal (VA Form 9), he specifically 
withdrew his request in a May 2000 VA Form 9, signed by him 
as well as in an October 2002 letter.  There are no other 
outstanding hearing requests of record.


Other issues

The October 1998 RO rating decision, in addition to denying 
the claims listed above, also confirmed and continued 
previously assigned disability ratings for the veteran's 
service-connected shell fragment wound residuals of the 
posterior chest and malaria.  Those issues have not been 
appealed, and will not be discussed further in this decision.


FINDINGS OF FACT

1.  The veteran served in combat in Korea during the Korean 
War.

2.  In an unappealed February 1953 rating decision, the RO 
denied service connection for residuals of frozen feet and 
hands and for residuals of a shell fragment wound to the left 
leg. 

3.  With respect to the issue of residuals of frozen feet, 
the evidence associated with the claims file subsequent to 
the RO's February 1953 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  The veteran has current residuals of frozen feet that are 
related to his military service.

5.  With respect to the issues of residuals of frozen hands 
and residuals of a shell fragment wound to the left leg, the 
evidence associated with the claims file subsequent to the 
RO's February 1953 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.




CONCLUSIONS OF LAW

1.  The RO's February 1953 decision denying service 
connection for residuals of frozen feet and hands and 
residuals of a shell fragment wound to the left leg is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  Since the RO's February 1953 decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for residuals of 
frozen feet; the claim is reopened.  38 U.S.C.A. §§ 5108, 
1154(b) (West 2002); 38 C.F.R. §§ 3.156 (2001).

3.  Residuals of frozen feet were incurred as a result of 
active military service.  38 U.S.C.A. §§ 1110, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d) (2002).

4.  Since the RO's February 1953 decision, new and material 
evidence has not been received with respect to the veteran's 
claim of entitlement to service connection for residuals of 
frozen hands and a shell fragment wound to the left leg; 
these claims are not reopened.  38 U.S.C.A.§ 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen claims of entitlement to service 
connection for residuals of frozen feet and hands and for a 
shell fragment wound of the left leg, which were denied by 
the RO in February 1953. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
October 1998 rating decision, by the November 1999 statement 
of the case (SOC), and by the May 2000 and February 2002 
SSOCs of the pertinent law and regulations and the need to 
submit additional evidence on his requests to reopen.  

In June 1998, following receipt of the veteran's claim, the 
RO sent the veteran a letter specifically identifying the 
requirements for reopening his claims, and the kind of 
evidence he would need to submit to substantiate them.

Significantly, an attachment to the February 2002 SSOC 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by the RO by means of this attachment as to the kind 
of evidence he was required to provide and the kind of 
evidence VA would attempt to obtain on his behalf.  The 
letter explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. 

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Pertinent Law and Regulations 

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his claim 
prior to this date, the earlier version of the law remains 
applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).
 
Laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the United States Court of Appeals for Veterans Claims (the 
Court) has noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation, or in this 
case, of aggravation of a preexisting disease, cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See 38 U.S.C.A. § 5103A (West 
2002).

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2002).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See also Clyburn v. West, 12 
Vet. App. 296, 303 (1999).

1.  Entitlement to service connection for residuals of frozen 
hands and feet.

The veteran contends that while serving with the infantry in 
Korea during the winter of 1950-1951 he was exposed to 
extremely cold temperatures, with resulting frostbite in his 
extremities.  He further contends that he suffers a current 
vascular disorder as a result of frostbite in service.

Analysis

New and material evidence

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
residuals of frozen hands and feet.  

At the time of the February 1953 rating decision, the only 
evidence of record consisted of the veteran's service medical 
records and the report of a February 1953 VA examination.  
None of the evidence at that time established that the 
veteran experienced or was treated for frozen feet and hands 
during service, or established any relationship between any 
incident of service and any current disability.

Subsequent to the February 1953 rating decision, the veteran 
submitted several statements from Dr. N.K. in September 1998, 
which established a current diagnosis of peripheral vascular 
arterial occlusive disease of the lower extremities, based on 
the veteran's account of incurrence of frostbite in service.  
Also submitted after the February 1953 rating decision were 
recent VA outpatient treatment records showing treatment for 
foot complaints such as cold feet and edema, as well as the 
transcript of a November 1999 hearing, which showed the 
veteran's account of exposure to extreme cold and incurrence 
of frostbite in service.  

This evidence is, in the opinion of the Board, new and 
material evidence with respect to the issue of entitlement to 
service connection for residuals of frozen feet because it 
addresses each of the elements missing at the time of the 
February 1953 rating decision.  It provides a diagnosis of a 
current disability, it suggests that the veteran's suffered 
frostbite in service, and it suggests that his current 
disability resulted from the frostbite claimed in service.  

The Board notes that, while the service medical records do 
not support or record the incurrence of frostbite in service, 
the veteran's statements can be accepted for this purpose.  
As will be discussed in more detail below, the veteran's 
service records show that he engaged in combat with the enemy 
in active service during a period of war.  He was awarded the 
Combat Infantry Badge and the Purple Heart.  Therefore, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2002).  

The Board finds that, in light of the veteran's combat 
status, his testimony in the November 1999 hearing that he 
was exposed to extreme cold while in service in Korea and 
incurred frozen feet during this period can be accepted as 
new and material evidence on the issue of incurrence of 
injury or disease in service.  

The Board finds that when viewed together, the evidence 
submitted since February 1953 was not previously of record, 
it bears directly and substantially upon the specific matter 
under consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, supra.  Therefore, the Board finds that the 
veteran's claim of entitlement to service connection for 
residuals of frozen feet is reopened.

With respect to the matter of residuals of frozen hands, 
despite evidence of a current disability affecting the feet, 
the Board can identify no evidence of a current disability 
affecting the veteran's hands.  Dr. N.G. did not report any 
findings to support involvement of the hands, the outpatient 
treatment records do not reflect such an injury, and the 
veteran has not complained of such symptoms in his November 
1999 hearing or in other recent statements.  The Board 
therefore finds that new and material evidence has not been 
added to the record concerning this crucial element, current 
disability of the hands, which was lacking at the time of the 
1953 denial and is still lacking.  See Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].

In short, for reasons expressed above, the veteran's claim is 
reopened insofar as it pertains to residuals of frozen feet.  
The claim is not reopened with respect to claimed residuals 
of frozen hands. 

Procedural considerations

Upon reopening the claim, the posture of the case is altered 
somewhat.  At this point, therefore, the Board will address 
certain procedural matters and explain the standard of review 
which is to be applied to its de novo review of a claim.

(i.)  Duty to assist  

As discussed above, at this point the Board must determine 
whether VA's statutory duty to assist the veteran in the 
development to his claim has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran submitted records from Dr. N.K.  
The RO wrote to Dr. N.K. to get a clarifying statement in 
October 2000.  In February 2001, the RO notified the veteran 
that it had received no response from Dr. N.K. and requested 
him to intervene to obtain the clarifying evidence.  The RO 
also sent Dr. N.K. a follow-up letter.  Subsequently, Dr. 
N.K. provided the additional evidence requested.  

The RO obtained the veteran's VA outpatient treatment records 
and service medical records and made several attempts to 
locate additional records from the veteran's personnel file 
that might assist in substantiating the claims.  Although the 
service medical records were obtained, the RO was notified in 
March 2000 that the veteran's service personnel file was 
destroyed in the 1973 fire at the National Personnel Records 
Center.  The RO then requested and obtained records of the 
Army Surgeon General's Office (SGO).  

The veteran did not respond to a June 1998 request for 
evidence by the RO.  There is no indication that there exists 
any evidence which has a bearing on this case which has not 
been obtained.

In the July 2002 VA Form 646, the veteran's representative 
asserted that the veteran should have been afforded a Cold 
Injury Protocol examination.  The Board notes that the 
veteran has not been afforded a VA examination for his cold 
injury residuals since 1953.  However, as the claim is being 
granted with respect to the veteran's feet, the Board 
concludes that the veteran has not been prejudiced by the 
lack of a recent examination.  Further, with respect to the 
veteran's hands, as will be discussed below, the Board finds 
that, because there is no indication from the recent evidence 
that the veteran has or claims to have a current disability 
as to his hands, an examination is not warranted.  The 
veteran did not refer to a hand disability during his 
November 1999 hearing, and Dr. N.G. did not diagnose or refer 
to a cold injury to the hands or any other hand disease.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  The veteran requested a Travel Board 
hearing in July 1999 and an RO hearing in October 1999.  
However, he indicated in May 2000 that he did not want a 
Board hearing.  In October 2002, he submitted a letter 
stating that he would be unable to attend a Travel Board 
hearing due to health conditions.  The veteran was afforded a 
personal hearing before a RO Hearing Officer in November 
1999, the transcript of which is of record.  The veteran's 
representative has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

(ii.)  Bernard considerations

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
392-4 (1993).  With respect to this case, because the issue 
on appeal is ultimately being resolved in the veteran's 
favor, no prejudice arises from the Board's initial 
determination on the merits of the claim.  

Although the RO originally denied the veteran's claim based 
on its determination that new and material evidence had not 
been submitted, in the February 2002 Supplemental Statement 
of the Case, the RO determined that new and material evidence 
had been submitted to reopen the veteran's claim of 
entitlement to service connection for residuals of cold 
extremities of the extremities.  Accordingly, Bernard 
concerns have been satisfied.   

(iii.)  Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence].  The 
Justus presumption of credibility is inapplicable at this 
stage of the Board's deliberations.  

Discussion of the merits of the claim

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that residuals of frozen feet were incurred in 
service.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to the first Hickson element, the veteran 
clearly has a current disability.  In April 1999 he was 
described by Dr. N.G. as having peripheral vascular arterial 
occlusive disease which affects both feet. Therefore, with 
respect to the feet, the first Hickson element is 
established. 

With respect to the second Hickson element, in-service 
disease or injury, the Board finds that the veteran's 
contentions are consistent with the circumstances, conditions 
and hardships of service.  See 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d), discussed above.  As noted elsewhere in 
this decision, he was awarded the Purple Heart and the Combat 
Infantryman Badge for service in Korea.  The veteran has 
testified that he was exposed to extreme cold while in 
service in Korea.  He stated during his November 1999 hearing 
that he was present at the Chosin Reservoir during the winter 
of 1950--1951.  The record otherwise indicates that he served 
in  Korea between July, 1950 and May, 1951.  There is 
adequate proof of the veteran's presence in Korea during the 
winter of 1950-1951, as he has contended.  

While the service medical records do not reflect treatment 
for or complaint of frostbite during service, this absence of 
treatment records is consistent with the veteran's statement 
that he was not treated in service, but that he went to the 
first aid station and they gave him some extra socks.  This 
is precisely the kind of situation contemplated in 38 U.S.C. 
§ 1154.  Moreover, the Board notes that the veteran 
complained of frostbite residuals almost immediately after 
service, in his February 1953 claim, and complained of 
problems due to frostbite in a February 1953 VA examination 
report.  Accordingly, in light of the presumption afforded 
under 38 U.S.C.A. § 1154(b) (West 2002); and 38 C.F.R. 
§ 3.304(d) (2002), the Board finds that the second Hickson 
element is satisfied.

With respect to the third Hickson element, Dr. N.K. stated in 
April 1999 that the veteran had been a patient in his office 
for as long as 30 years.  During that period, he has had 
severe problems with his extremities and a history of 
peripheral vascular arterial occlusive disease.  Dr. N.G. 
found that this was related directly to incurrence of 
frostbite during the Korean War.  In a December 1999 letter, 
Dr. N.G. restated his opinion that the veteran's peripheral 
vascular arterial occlusive disease is directly related to 
frostbite incurred in service in 1950.  

In February 2001, at the request of the RO, Dr. N.G. 
clarified his opinion by explaining that frostbite has an 
effect on the muscles of the vessels causing a 
vasoconstriction that can lead to vascular compromise and 
impairment, ulcerations, and gangrene which could require 
amputation depending on the degree and length of time of 
exposure.  He stated that he believed that the problem 
sustained by the veteran since service was directly related 
to the frostbite incurred therein.  

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, to 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board notes that there is no medical evidence that 
contradicts the findings of Dr. N.K.  His opinion appears to 
be based on examination of the veteran and a longstanding and 
direct familiarity with his medical history.  Further, Dr. 
N.K. expressed not only his opinion, but elaborated on the 
medical reasoning behind it.  The Board finds the opinion 
persuasive, and the third Hickson element is accordingly 
satisfied.  

In summary, the Board finds that the evidence supports the 
veteran's claim that he suffered frostbite in service, and 
that he currently suffers from residuals of that injury, 
which affects his feet.  The claim of entitlement to service 
connection for residuals of frozen feet is accordingly 
granted.

2.  Entitlement to service connection for residuals of a 
shell fragment wound of the left leg.

Analysis

New and material evidence

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for residuals of a shell fragment wound of the 
left leg.  

At the time of the February 1953 rating decision, the only 
evidence of record pertinent to the veteran's claim consisted 
of service medical records and the veteran's DD-214, which 
established that the veteran did receive a shell fragment 
wound to his left leg, but was apparently not treated for it 
and incurred no disability that was noted on his separation 
examination.  Further, a January 1953 VA examination report 
did not show any clinical findings pertinent to the left leg. 

Since filing to reopen his claim, the pertinent evidence 
received includes the transcript of a November 1999 hearing, 
the veteran's VA outpatient treatment records and SGO 
reports. 

The outpatient treatment reports and SGO reports are silent 
as to complaint of or treatment for residuals of a shell 
fragment wound of the left leg.  In the November 1999 
hearing, the veteran stated that he no longer had a scar on 
his left leg from the injury, and that he did not have any 
other residuals of the injury.  

This evidence is, in the opinion of the Board, not new and 
material evidence with respect to the issue of entitlement to 
service connection for residuals of a shell fragment wound of 
the left leg because such evidence does not tend to establish 
either of the elements missing at the time of the February 
1953 rating decision.  In fact, this evidence argues against 
the establishment of a current disability, as the veteran 
himself does not appear to contend that any residuals 
currently exist.  See Gilpin, supra.  The Board finds that 
this evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, supra.  Therefore, the Board finds that new and 
material evidence which is sufficient to reopen the veteran's 
claim of entitlement to service connection for residuals of a 
shell fragment wound of the left leg has not been submitted.  
The claim is not reopened, and the benefits sought on appeal 
remains denied. 

As noted above in connection with its discussion of the VCAA, 
in the absence of a reopened claim, there is no duty to 
assist.


ORDER

The claim of entitlement to service connection for residuals 
of frozen feet is reopened.  Service connection for residuals 
of frozen feet is granted.

New and material evidence not having been submitted, the 
claims of entitlement to service connection for residuals of 
frozen hands and residuals of a shell fragment wound of the 
left leg are not reopened.  The benefits sought on appeal 
remain denied.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

